Case: 14-50572      Document: 00512973247         Page: 1    Date Filed: 03/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50572
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 18, 2015
RON KEITH MORRISON,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

RACHEL CHAPA, Warden, FCI La Tuna,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CV-162


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ron Keith Morrison, federal prisoner # 21229-056, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition, which challenged his
sentences for convictions on two counts of possession of ammunition by a
convicted felon and one count of possession of cocaine base with intent to
distribute. Specifically, in his petition, Morrison, relying on United States v.
Simmons, 649 F.3d 237 (4th Cir. 2011), challenged his sentencing by the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50572    Document: 00512973247     Page: 2   Date Filed: 03/18/2015


                                 No. 14-50572

Eastern District of North Carolina under the career offender guideline. In this
court, Morrison repeats his claim that he was erroneously sentenced under the
career offender guideline, arguing that the failure to correct the error will
result in a miscarriage of justice and that he is entitled to relief under the
savings clause of 28 U.S.C. § 2255 because the error was not discovered until
after his conviction became final and the time for filing a timely § 2255 motion
had passed.
      We review the dismissal of a § 2241 petition de novo. Pack v. Yusuff, 218
F.3d 448, 451 (5th Cir. 2000). Because Morrison attacks the legality of his
sentence, he must meet the requirements of the savings clause of § 2255(e) to
raise his claims in a § 2241 petition. See Kinder v. Purdy, 222 F.3d 209, 212
(5th Cir. 2000). To satisfy the criteria of § 2255’s savings clause, a prisoner
must show that his claim is (i) “based on a retroactively applicable Supreme
Court decision which establishes that the petitioner may have been convicted
of a nonexistent offense” and that his claim was (ii) “foreclosed by circuit law
at the time when the claim should have been raised in the petitioner’s trial,
appeal, or first § 2255 motion.” Reyes-Requena v. United States, 243 F.3d 893,
904 (5th Cir. 2001). Morrison has not made the required showing.
      Additionally, Morrison argues for the first time on appeal that the
purported error in his presentence report, concerning the sentencing court’s
application of the career offender guideline, is a clerical error that can be
corrected pursuant to Federal Rule of Criminal Procedure 36. We decline to
consider this argument because it is raised for the first time on appeal. See
Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      The judgment of the district court is AFFIRMED.




                                       2